Citation Nr: 1207691	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's military discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The appellant had military service from April 1967 until November 1972.  His original DD Form 214 reflects that he had 783 days of lost time due to unauthorized absences, and that he was discharged "under conditions other than hon[orable]."  He subsequently obtained a clemency discharge pursuant to Presidential Proclamation 4313, and a DD Form 215 of January 1976 reflects such clemency discharge.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2004 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

In a June 2008 decision, the Board held that the character of the appellant's service was a bar to VA benefits.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted an undated Joint Motion for Remand.  By order dated in December 2009, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board accordingly remanded the claim in March 2010 for additional development.  In a May 2011 decision, the Board again held that the character of the appellant's service was a bar to VA benefits.  The appellant appealed the Board's May 2011 decision to the Court.  The parties submitted a Joint Motion for Remand (Joint Motion) in October 2011.  By an October 2011 order, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2011 Joint Motion, the parties cited Jones v. Shinseki, 23 Vet. App. 382 (2010), and agreed that a May 2010 VA medical opinion was inadequate for adjudication purposes because the examiner did not adequately explain the basis of his inability to render an etiology opinion.  The parties stated that the examiner must provide a reasoned medical explanation of why he was unable to provide an opinion.  The parties also cited Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), and stated that on remand VA should obtain a new medical opinion that reviews the appellant's prior medical history before stating an opinion and provides a reasoned explanation for its conclusion.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, from appropriate official sources, a copy of the transcript(s) of the testimony of the Veteran and all witnesses at his court martial proceeding that resulted in his ultimate discharge from service.  All efforts to obtain such transcript(s) should be documented in the record.

2.  Thereafter, provide the claims folder to an appropriate VA examiner and request that an opinion be provided, based on review of the evidence contained in the claims folder, as to whether it is at least as likely as not that the appellant was insane (as defined for VA purposes at 38 C.F.R.§ 3.354(a) and VAOPGCPREC 20-97) at the time of the commission of the acts that led to his court martial and discharge from military service.  

A complete rationale for the opinion provided should be set forth.  If the examiner is unable to provide an opinion without resorting to speculation, or is unable to render an opinion, he or she must adequately explain the basis of his or her inability to render an opinion and provide a reasoned medical explanation of why he or she is unable to provide an opinion.  In this regard, the examiner must note if he or she believes that available additional information would facilitate a determination as to the Veteran's sanity at the time of commission of the acts that led to his court martial and discharge from service.

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


